—Order, Supreme Court, New York County (Jane Solomon, J.), entered April 3, 1997, which, insofar as appealed from, granted defendants-respondents’ motions for summary judgment dismissing the complaint as against them, and denied plaintiffs cross motion for disclosure, unanimously affirmed, without costs.
The action was properly dismissed as against defendants-respondents for failure to adduce any evidence that any of them made any repairs to, or otherwise created the alleged unsafe condition on, the sidewalk near where plaintiff fell (see, Balsam v Delma Eng’g Corp., 139 AD2d 292, 298, lv denied 73 NY2d 783), or to explain how further disclosure might reveal such repairs or other possible fault for creating the alleged unsafe condition. Concur — Milonas, J. P., Wallach, Tom and Mazzarelli, JJ.